Westphal v Real Estate Intl., Ltd. (2018 NY Slip Op 00262)





Westphal v Real Estate Intl., Ltd.


2018 NY Slip Op 00262


Decided on January 16, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2018

Friedman, J.P., Mazzarelli, Kapnick, Webber, Moulton, JJ.


7844/07 5463 381176/07 5462

[*1]Jeanette Westphal, etc., Plaintiff-Respondent, Leroy Famous, Plaintiff,
vReal Estate International, Ltd., et al., Defendants-Appellants, Frank Giordano, Defendant. [And Another Action]


Mischel & Horn, P.C., New York (Scott T. Horn of counsel), for appellants.
Jeanette M. Westphal, P.C., New York (Jeanette M. Westphal of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about September 9, 2015, which, after a nonjury trial, found for plaintiff's decedent Ella Reid, and rescinded the contract at issue, and order, same court and Justice, entered on or about November 18, 2015, which, inter alia, sua sponte modified the court's prior order to direct that title to the property at issue reverted to decedent, unanimously affirmed, without costs.
There is no basis to disturb the court's conclusion that defendants engaged in overreaching by taking advantage of the plaintiff's decedent and inducing her to execute an unfavorable contract, warranting rescission of the contract (see generally Skolnick v Goldberg , 297 AD2d 18, 20 [1st Dept 2002]).
The order entered November 18, 2015 is not void. Decedent's sister had been appointed administrator of decedent's estate prior to the order, and defendants have not demonstrated prejudice (see e.g. Caridi v Durst , 228 AD2d 396 [1st Dept 1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2018
CLERK